DETAILED ACTION
Applicant's amendment, filed 04 June 2021, is acknowledged.  Claims 10, 12, 14, 15, 21, 23, 25, 27, 28, and 30 have been cancelled.  Claims 17, 22, and 26 have been amended.  Claim 31 has been added.  Claims 1-9, 11, 13, 16-20, 22, 24, 26, 29, and 31 are pending.  Claims 1-9, 11, 13, and 16 stand withdrawn as drawn to a non-elected invention.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 04 June 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Terminal Disclaimer
The terminal disclaimers filed on 04 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USSN16175433, US10151754, or US10577418 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark Polyakov on 27 July 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Withdrawn claims 1-9, 11, 13, and 16 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’ amendment and terminal disclaimers filed 04 June 2021 obviated the rejections and provisional rejections of record.  The IDS has been considered.  An updated search did not identify any new references.  The Examiner’s amendment cancelled the withdrawn methods claims.  Claims 17-20, 22, 24, 26, 29, and 31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA H ROARK/Primary Examiner, Art Unit 1643